Exhibit 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT, including all referenced attachments (collectively,
the “Agreement”), sets forth the terms and conditions under which DANIEL COUTO,
an individual with a principal place of business located at 61 Bacon Hill Road,
Pleasantville, New York, 10570 (“Consultant”) shall provide certain consulting
services as described below for or on behalf of CONTRAFECT CORPORATION, located
at 28 Wells, Avenue, 3rd Floor, Yonkers, New York 10701 (“ContraFect”). This
Agreement is entered into as of May 1, 2016 (the “Effective Date”). The parties
agree as follows:

 

1. Term. This Agreement shall be for a 6 month term beginning on the Effective
Date and terminating on October 31, 2016 (the “Term”), with the understanding
that by mutual agreement in writing, the period may be extended under new or
existing terms.

 

2. Services. During the Term of this Agreement, Consultant agrees to provide the
services specified in Appendix 1 (the “Services”). Consultant represents and
warrants to ContraFect that the Services performed by Consultant hereunder will
be of professional quality, consistent with generally accepted industry
standards for work of a similar nature. Consultant shall comply with all
applicable laws in performing the Services.

 

3. Consultancy Fee. Consultant shall be paid by ContraFect for the performance
of Services, as set forth in Appendix 1. ContraFect will only reimburse
reasonable expenses incurred in performing the Services that are pre-approved by
ContraFect in writing. Consultant shall provide ContraFect with all
documentation in support of such expenses as ContraFect may reasonably
require. Payments due to the Consultant under this Agreement will be made within
thirty (30) days after receipt of the proper invoices.

 

4. Independent Contractor.

 

  (a) Relationship of the Parties. The status of Consultant shall be that of an
independent contractor only, and all of the Services which Consultant shall
render to ContraFect in connection with this Agreement shall be as an
independent contractor with respect to ContraFect. Consultant shall not be
considered an employee of ContraFect. Nothing contained in this Agreement shall
constitute or be deemed to constitute the parties to this Agreement in the
relationship of partners, joint venturers, principal/agent, employer/employee,
or master/servant, or as an insurer or a representative of the other party to
this Agreement.

 

  (b) ContraFect Benefits. Consultant shall not be entitled to participate in or
receive any benefits or have any rights as an employee of ContraFect under any
employee pension or welfare benefit plan, or any fringe benefit plan, including
without limitation, any qualified or nonqualified deferred compensation plan,
any bonus or compensation plan, any stock, restricted stock or stock option
plan, any severance plan, any long-term or short-term disability plan, any
medical, dental or insurance plan, any personnel program or policy, or any
flexible spending arrangement sponsored or maintained by ContraFect (each, a
“Plan”). In addition, even if Consultant’s status as an independent contractor
is reclassified by a Federal or state governmental entity, a court or a third
party arbitrator to constitute an employee or a common law employee of
ContraFect, Consultant shall not be eligible to participate in or receive any
benefits or have any rights as an employee of ContraFect under any Plan unless
and until ContraFect consents to such eligibility in writing. Consultant will
not be covered by any ContraFect liability insurance policies during the term of
this Agreement.

 

  (c)

Liability for Taxes. Consultant shall not be considered an employee of
ContraFect for purposes of any Federal, state or local laws regarding employment
related taxes, including, but not limited to, reporting, paying, withholding or
remitting any income tax, FICA, FUTA, unemployment insurance, social security,
workers’ compensation, disability insurance or any



--------------------------------------------------------------------------------

  laws or regulations which may impute any obligation or liability to ContraFect
by reason of an employment relationship. Consultant acknowledges and agrees that
he/she shall pay all taxes, fees and levies or other charges of any type imposed
by any Federal, state or local governmental authority on any fees that
Consultant receives under this Agreement.

 

  (d) Authority to Act. This Agreement shall not be construed as authority for
Consultant to act as ContraFect’s agent or in any other similar capacity, or to
make commitments of any kind for the account of or on behalf of ContraFect.

 

  (e) Other Clients. ContraFect acknowledges that Consultant has and may seek
other clients during the Term of this Agreement. Subject to Section 12 of this
Agreement, ContraFect agrees that it will not interfere with or hinder
Consultant’s efforts to attract or provide services to any other clients
provided that during the Term of this Agreement, and any renewal(s), Consultant
and Consultant’s employees and agents shall not undertake to render consulting
services of the nature herein described to any other person, firm, or
corporation in connection with the promotion, sale or marketing of any
product(s), good(s), or service(s) which compete with those offered by
ContraFect. Consultant warrants and represents that Consultant has not
previously assumed any obligations inconsistent with those of this Agreement.

 

5. Confidentiality. Consultant shall not disclose or use, at any time during or
subsequent to the Term of this Agreement, any proprietary, secret, or
confidential information of ContraFect or its commercial partners created,
learned, or acquired by Consultant in the course of performing the Services
hereunder including, without limitation, information about inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
development plans, research, data, clinical data, financial data, investor
relations, potential investors, financing arrangements, personnel data, computer
programs, customer and supplier lists or such organizations or individuals,
research, commercial or other activities (“Information”). Consultant shall not
use or copy any Information for any purpose other than as required to perform
the Services under this Agreement and for no other purpose. Consultant shall
only disclose Information to its employees on a strict need-to-know
basis. Consultant shall be fully liable towards ContraFect for the acts and
omission of the employees who have received Information, as if they were the
Consultant’s acts or omissions.

The confidentiality obligations and use limitations set forth above shall not
apply to Information which Consultant can demonstrate:

 

  (a) is or becomes generally available to the public otherwise than by reason
of breach by Consultant of the provisions of this Agreement;

 

  (b) is known to Consultant and is at Consultant’s free disposal (having been
generated independently by the Consultant or a third party, in circumstances
where it has not been derived directly or indirectly from ContraFect) provided
that documentary evidence of such knowledge is furnished by Consultant to
ContraFect within thirty (30) days of receipt of demand for such proof;

 

  (c) is subsequently disclosed to Consultant without obligation of confidence
by a third party owing no such obligations to ContraFect in respect of that
Information; or

 

  (d) is required by law to be disclosed but then only when prompt notice of
this requirement has been given to ContraFect so that it may, if so advised,
seek appropriate relief to prevent or limit such disclosure provided always that
any disclosure shall be only to the extent so required and shall be subject to
prior consultation with ContraFect with a view to agreeing timing and content of
such disclosure.

 

6.

ContraFect Property. In connection with the Services, ContraFect may provide
Consultant with equipment, materials, documents, data, records, raw materials,
drug, medical device, clinical materials, or other tangible property
(collectively, “ContraFect Property”).

 

2



--------------------------------------------------------------------------------

  ContraFect shall retain ownership of ContraFect Property. Nothing in this
Agreement shall be construed as granting or conferring any rights by express or
implied license or otherwise to Consultant in ContraFect Property other than the
rights expressly set forth herein. ContraFect hereby grants Consultant the right
to use the ContraFect Property solely for the purpose of performing the Services
as specified herein and for no other purpose. Consultant shall keep such
ContraFect Property safely and securely. Upon the completion of the Services,
Consultant shall return and/or destroy the ContraFect Property as requested by
ContraFect.

 

7. Inventions and Discoveries. Any invention or discovery (whether patentable or
not), copyright material or confidential know-how which may be made, discovered,
conceived or reduced to practice by the Consultant as a result of or in
connection with Consultant’s performance of the Services or exposure to any
Information or ContraFect Property, together with any associated patent,
copyright, trademark, trade secret and other intellectual property rights
(collectively, “Works”) shall belong absolutely to ContraFect. Consultant (on
behalf of itself and each employee and agent of Consultant that performs any
portion of the Services) agrees to, and does hereby, assign and transfer to
ContraFect any and all of Consultant’s rights, title, and interest in and to the
Works. Consultant shall execute and deliver all instruments and take all actions
as may be necessary or reasonably requested by ContraFect to document the
assignment and transfer of the Works to ContraFect, or to enable ContraFect to
secure, register, maintain, enforce, or otherwise fully protect its rights in
and to the Works.

 

8. Equitable Relief. Consultant hereby acknowledges and agrees that damages at
law may be an inadequate remedy for any breach of Consultant’s obligations under
Section 5 (Confidentiality) or Section 7 (Inventions and Discoveries), and
accordingly, Consultant agrees that ContraFect will be entitled to such
temporary, preliminary, and permanent injunctive relief as may be necessary to
remedy or limit such breach, without the necessity of proving actual damages or
posting any bond or other security, including, without limitation, specific
performance of such obligations and an order enjoining Consultant from the
continuation of, or from any threatened, breach of such obligations. The rights
set forth in this paragraph shall be in addition to, and not in lieu of, any
other rights which ContraFect may have at law in or in equity.

 

9. Termination. Either party may terminate this Agreement at any time by written
notice to the other having immediate effect in the event of the other party
being in material breach of any of the terms or conditions of this Agreement
and, only where such breach is capable of remedy, failing to remedy such breach
within thirty (30) days of written notice requiring such breach to be
remedied. In addition, ContraFect may terminate this Agreement upon written
notice to Consultant.

 

10. Effect of Termination. Upon expiration or termination of this Agreement,
Consultant shall promptly deliver to ContraFect: (a) all work product or
deliverables completed and in progress pursuant to this Agreement; (b) complete
and accurate documentation of the Services provided in accordance with Section
2; and (c) all Information and ContraFect Property. To the extent that payments
by ContraFect under this Agreement exceed the fees and expenses owing for
Services actually provided and expenses actually incurred, Consultant shall
promptly refund to ContraFect any and all excess funds, but under no
circumstances shall said reimbursement exceed sixty (60) days from the date of
termination. If ContraFect terminates this Agreement without cause, Consultant
will be entitled to receive any amounts due and payable for services already
provided in accordance with Section 2 and 3. Such payments shall constitute full
and complete settlement of any and all claims of Consultant against ContraFect.

 

11.

Force Majeure. Neither party shall acquire any right of termination save as
otherwise herein provided, nor shall either party be obligated to the other in
any manner solely upon the basis of any omission, delay or failure of
performance of any provision of this Agreement owing to or occasioned by,
directly or indirectly, any governmental order or restriction, war, threat of
war, hostility, sanction, revolt, riots, civil disorder, embargo, seizure,
national strike, national labor dispute, fire, flood, explosion or other cause
or circumstances reasonably beyond the

 

3



--------------------------------------------------------------------------------

  control of either of them provided however that where such omission, delay or
failure exceeds one (1) month, either party may terminate this Agreement by
giving the other party fourteen (14) days prior written notice of such intention
to terminate.

 

12. Representations and Warranties. Consultant represents and warrants that as
of the Effective Date and during the Term of this Agreement:

(a) Consultant is not under any loss or restriction of any professional license,
not or any related certification, rights or privileges, including, but not
limited to, any exclusion or debarment pursuant to the Generic Drug Enforcement
Act of 1992, the Department of Human Health & Services/Office of Inspector
General (“HHS/OIG”) List(s) of Excluded Individuals/Entities, the General
Services Administration (“GSA”) List(s) of Parties Excluded from Federal
Procurement and Non-procurement Programs, or any equivalent law or regulation
applicable inside or outside the United States, nor is Consultant excluded from
any federal or state health care program;

(b) Consultant is not under investigation by the FDA, or any other governmental
or equivalent authority inside or outside the United States, for any violation
of law or professional standards which could lead it to loss or restriction of
license or professional rights or privileges, or exclusion or debarment from any
federal or state health care program;

(c) Consultant is not, nor has been, convicted of or indicted for an offense,
nor has otherwise engaged in conduct, which could lead to loss or restriction of
license or professional rights or privileges, or exclusion or debarment from any
federal or state health care program; and

(d) Consultant shall notify ContraFect immediately upon its becoming aware of
any inquiry, or the commencement of any proceeding, concerning conduct by
Consultant, which could result in loss or restriction of any of its professional
licenses, certifications, rights, or privileges, or which could result in its
exclusion, debarment, or similar action.

 

13. Indemnification. Consultant expressly acknowledges and agrees that
Consultant is responsible for all matters related to the payment of Federal,
state and local taxes, fees and levies or other charges of any type imposed by
any Federal, state or local governmental authority on any fees that Consultant
receives under this Agreement. Consultant shall indemnify and hold ContraFect
harmless from and against any and all losses, claims, liabilities, deficiencies,
interest, penalties or damages (including reasonable attorneys’ fees) arising
from or in connection with (a) the status of Consultant as an independent
contractor being reclassified by a Federal or state governmental entity, a court
or a third party arbitrator to constitute an employee or a common law employee
of ContraFect, (b) Consultant’s fault, bad faith, negligence, willful misconduct
(including theft of any kind, not limited to confidential or trade secret
information), or recklessness of Consultant, or Consultant’s authorized agents,
or (c) Consultant’s breach of this Agreement or any covenant, representation or
warranty made herein.

 

14. Right to Audit. Consultant agrees to make its books, materials and other
records available to ContraFect upon request so that ContraFect can determine
the accuracy of its expense reports and otherwise verify your compliance with
the terms of this Agreement. Consultant also agrees that ContraFect personnel
may attend any presentations, speeches or other programs performed by Consultant
under this Agreement, or otherwise observe Consultant’s provision of the
Services under this Agreement, to determine Consultant’s compliance with the
terms of this Agreement.

 

15. Principal. The Consultant represents to ContraFect that it has the authority
and right to enter into this Agreement and that its terms will not infringe the
rights of any third party. Each party represents and undertakes that it is
entering this Agreement as principal and not as agent for any other party.

 

4



--------------------------------------------------------------------------------

16. Assignment. This Agreement is specifically between ContraFect and
Consultant, and may not be assigned, delegated, subcontracted, or transferred by
Consultant without the prior written consent of ContraFect. This Agreement may
be assigned by ContraFect without the consent of Consultant.

 

17. Waiver. No waiver of any term or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be a
further or continuing waiver of that term or condition or a waiver of any other
term or condition.

 

18. Severability; Enforceability. Any of the provisions of this Agreement which
are determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction. The parties shall use
their best efforts to agree upon a valid and enforceable provision as a
substitute for any invalid or unenforceable provision, taking into account the
parties’ original intent of this Agreement.

 

19. Registration. Should registration of this Agreement with governmental
authorities be required under any applicable law, Consultant shall attend to
such registration (including any necessary translations) and provide evidence
thereof to ContraFect.

 

20. No Publicity. Consultant shall not use the name of ContraFect in any
publicity or advertising nor issue a press release or otherwise publicize or
disclose any information related to the existence of this Agreement or the terms
and conditions hereof, except as may be required by law, without the prior
written consent of ContraFect. Consultant agrees, in addition, not to make any
statement on ContraFect’s behalf or concerning ContraFect to the press, media,
investors, brokers, banks, financial analysts and/or any other person
unconnected with ContraFect without the prior written consent of ContraFect.

 

21. Notices. All notices, requests and other communications shall be in writing
and shall be validly given or served when (a) hand delivered; (b) delivered by
recognized commercial overnight courier services; or (c) given by registered or
certified first class mail, postage prepaid, return receipt requested, to the
applicable party at the following addresses or to such other address or to the
attention of such other person as a party may designate in writing given
pursuant to this Section:

If to ContraFect:

ContraFect Corporation

28 Wells Avenue, 3rd Floor

Yonkers, New York 10701

Attention: Natalie Bogdanos, Esq., General Counsel and Corporate Secretary

If to Consultant:

Daniel Couto

61 Bacon Hill Road

Pleasantville, New York 10570

 

22. Survival. The provisions of Sections 4, 5, 6, 7, 8, 10, 13, 20, 22, and 24
shall survive any expiration or earlier termination of this Agreement.

 

23. Entire Agreement; Amendments. This Agreement together with its appendices
sets forth the entire Agreement and understanding between the Parties as to the
subject matter hereof and has priority over all documents, previous verbal
consents or understandings made between the Parties before the conclusion of
this Agreement with respect to the subject matter hereof. None of the terms of
this Agreement or its appendices shall be amended or modified except in a
writing expressly referring to this Agreement and signed by the Parties hereof.

 

5



--------------------------------------------------------------------------------

24. Governing Law; Dispute Resolution. This Agreement shall be governed by the
Laws of the State of New York (excluding any rules of conflicts of laws that
would apply the substantive laws of any other jurisdiction). Any disputes
arising from this Agreement, which cannot be resolved through good faith
discussions, shall be referred to and finally settled by public court in the
State of New York.

 

25. Equal Opportunity / Affirmative Action.

(a) Subcontractor agrees, to the extent applicable, to comply with Executive
Order 11246, Section 503 of the Rehabilitation Act of 1973, as amended, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as amended, and the
implementing regulations for each found at 41 CFR Part 60. Contractor
incorporates into this Agreement/Order, as applicable, the Equal Opportunity
clauses found at 41 CFR § 60-1.4(a), 60-741.5(a), and 60-300.5(a), and will
likewise incorporate the clauses into all applicable subcontracts as required by
41 CFR § 60-1.4(d).

(b) If applicable, this contractor and subcontractor shall abide by the
requirements of 41 CFR § 60-300.5(a). This regulation prohibits discrimination
against qualified protected veterans, and requires affirmative action by covered
prime contractors and subcontractors to employ and advance in employment
qualified protected veterans.

(c) If applicable, this contractor and subcontractor shall abide by the
requirements of 41 CFR § 60-741.5(a). This regulation prohibits discrimination
against qualified individuals on the basis of disability, and requires
affirmative action by covered prime contractors and subcontractors to employ and
advance in employment qualified individuals with disabilities.

(d) Notice of Employee Rights Under Federal Labor Laws. Consultant incorporates
into this Agreement, as applicable, the obligations regarding the notice of
employee rights under federal labor laws found at 29 CFR Part 471, Appendix A to
Subpart A, and will likewise incorporate those obligations into all applicable
subcontracts as required by 29 CFR Part 471.

IN WITNESS THEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date first set forth
above.

 

CONTRAFECT CORPORATION      DANIEL COUTO By:   

/s/ Michael Messinger

     By:   

/s/ Daniel Couto

Name:   

Michael Messinger

     Name:   

Daniel Couto

Title:   

VP, Finance

     Title:   

Consultant

Date:   

April 22, 2016

     Date:   

April 22, 2016

 

6



--------------------------------------------------------------------------------

Appendix 1

 

1. Description of Services. As discussed in Section 2 of the Agreement,
“Services” means the services described below:

Support the Management of CMC and supply chain distribution functions. This
includes but is not limited to BDS manufacturing, FDP fill and finish
manufacturing, packaging and logistical management of drug materials throughout
the supply chain. Some specific activities include: Historical knowledge of all
ContraFect programs, Support of Jensen Remes and Warren Cove Consulting,
Regulatory document creation, Regulatory response, CMO assessment, audit and
selection, technical transfer of information, selection of process components
and configurations, working directly with the CMO to establish program plans and
timelines, management of the execution of program plans and timelines.

 

2. Fees.

In consideration for the performance of Services in accordance with this
Agreement, ContraFect shall pay to the Consultant the amount of $300.00 (three
hundred) per hour for the actual time expended in the performances of Services.

 

3. Addresses for Payments and Invoicing.

All payments under this Agreement shall be sent to the address below unless
otherwise directed by Consultant and agreed to by ContraFect in writing:

Daniel Couto

61 Bacon Hill Road

Pleasantville, New York 10570

Consultant shall send invoices for Services performed hereunder to:

Natalie Bogdanos, Esq., General Counsel and Corporate Secretary

ContraFect Corporation

28 Wells Avenue, Third Floor

Yonkers, New York 10701

With a copy to accounting@contrafect.com